HAZEL, District Judge.
It appears that the alien was previously arrested under the order of deportation, and subsequently, on writ of habeas corpus, the writ was sustained, and the alien discharged from custody, on the sole ground, however, that he had been detained in jail an unreasonable length of time pending deportation; the ground of his prolonged detention being that the department was unable to deport him to Poland, the country from whence he came, owing to failure to obtain the required passport. The order should have contained a provision retaining the right to renew when the passport was obtained. Its failure to do so, however, in my opinion, does not prevent the government, or the immigration officials, from again renewing proceedings. See United States v. Tod (C. C. A.) 289 F. 761. This should be done on a new warrant, for the relator, on the former hearing, was not heard on other questions submitted, relating to the invalidity of the procedure and warrant. Though admitting his conviction in this country, of an offense for which he was imprisoned for a term of one year or more, the relator denied that the crime was one involving moral turpitude committed within five years after entry, and denied that he was a person likely to become a public charge at the time of his entry on September 24,1922.
The writ must therefore be sustained, with permission to begin another proceeding. So ordered.